Attorney’s Docket Number: 061539-US-PA-0C0C0C
Filing Date: 10/14/2020
Claimed Priority Date: 07/28/2019 (CON of 16/524,142 now PAT 10,811,412)
			    06/19/2017 (CON of 15/627,329 now PAT 10,366,990)
			    03/07/2016 (CON of 15/062,215 now PAT 9,685,554)  
Applicants: Chang et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 04/19/2022.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 04/19/2022, responding to the Office action mailed on 01/19/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 1-15 and added new claims 22-35. Accordingly, pending in this application are claims 16-35.

Response to Amendment
Applicant’s amendments to the Drawings and Claims have overcome the objections to Drawings, Specification, and Claims previously set forth in the Non-Final office action mailed on 01/19/2022. Accordingly, all previous objections are withdrawn.
Applicant’s amendments to the claims have overcome the claim rejections under non-statutory Double Patenting and 35 U.S.C. 102, as previously set forth in the same Office action. Accordingly, all the previous claim rejections are also withdrawn. However, Applicant’s amendments have raised new issues, and new grounds for rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 22-35 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

New claims 22 and 29 recite in part the limitations “forming a first gate stack covering a first portion of the at least one semiconductor fin; forming a second gate stack covering a second portion of the at least one semiconductor fin” at L. 3-6. The original disclosure fails to support a method comprising at least the above identified process steps. The disclosure as originally filed supports instead a first gate stack 120 covering a first portion of one (or more) p-type semiconductor fin 108a’, with particular first etching steps applied thereto (see, e.g., Figs. 1A-H and 3A; and Par. [0029]-[0030]), and/or a second gate stack 122 covering a second portion of one (or more) n-type semiconductor fin 108b’, with particular second etching steps applied thereto (see, e.g., Figs. 2A-H and 3B; and Par. [00231-[0032]). Therefore, the limitations directed to forming first and second gate stacks covering at least one same semiconductor fin, in association with the remaining claimed process steps constitute new matter. The applicant may cancel the claims, amend the claims, or demonstrate explicit support for the claimed subject matter in the original disclosure (e.g., by citing specific excerpts from Specification or features in Drawings, as originally filed). A broad statement alleging support for the claimed subject matter will be considered non-persuasive.
Claims 23-28 and 30-35 respectively depend from claims 22 and 29, thus inherit the deficiencies identified supra.

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jha et al. (US9331159). 

Regarding Claim 16, Jha (see, e.g., Figs. 1B-1C and Col. 5, L. 14 to Col. 6, L. 46) shows all aspects of the instant invention, including a method, comprising: 
- forming a first semiconductor fin and a second semiconductor fin (e.g., fin 104 in  PFET region 108 and fin 104 in NFET region 110, respectively) (see, e.g., Fig. 1B)
- forming a first gate stack (e.g., gate structure 106 in 108) covering a portion of the first semiconductor fin and a second gate stack (e.g., gate structure 106 in 110) covering a portion of the second semiconductor fin (see, e.g., Figs. 1B-1C)
- performing a first fin-recessing process to form first recessed portions of the first semiconductor fin (e.g., cavity forming in 104 of 108), the first recessed portions of the first semiconductor fin comprising a pair of V-shaped concaves (see, e.g., Fig. 1C)
- performing a second fin-recessing process to form second recessed portions of the second semiconductor fin (e.g., cavity forming in 104 of 110), the second recessed portions of the second semiconductor fin comprising a pair of rounding concaves (see, e.g., Fig. 1C)
- forming a first source and a first drain at opposite sides of the first gate stack (e.g., epitaxial raised active regions 122 in 108), the first source and the first drain protruding into the pair of V-shaped concaves (see, e.g., Fig. 1C)
- forming a second source and a second drain at opposite sides of the second gate stack (e.g., epitaxial raised active regions 122 in 110), the second source and the second drain protruding into the pair of rounding concaves (see, e.g., Fig. 1C)
Regarding Claim 20, Jha (see, e.g., Fig. 1C and Col. 6, L. 12-46) shows that the first source, the first drain, the second source, and the second drain (e.g., 122s in 108/110) are formed through an epitaxial process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al. (US9331159) in view of Rodder et al. (US2015/0318282).

Regarding Claim 17, while Jha (see, e.g., Fig. 1C and Col. 6, L. 12-46) discloses steps of forming cavities in fins 104, then providing semiconductor materials within the cavities to form respective raised active regions 122, he does not detail said steps of forming cavities. Therefore, Jha is silent about the first fin-recessing process comprising a first etching process, and the second first fin-recessing process comprising a second etching process. Rodder (see, e.g., Figs. 7-8; and Par. [0065], [0087]-[0091]), on the other hand and in the same field of endeavor, teaches methods of forming S/D regions in fin structures and on opposite sides of gate structures, comprising steps of forming S/D recesses (e.g., source/drain recesses 330A’/340A’ and 330B’/340B’, or in the alternative, 430A’/440A’ and 430B’/440B’) by performing first and second etching processes sequentially applied to neighboring fins (e.g., fins 305A/305B, or in the alternative, fins 405A/405B).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first fin-recessing process comprise a first etching process and the second first fin-recessing process comprise a second etching process in the method of Jha, because forming S/D regions by recessing neighboring fins through sequential etching processes it is known in the semiconductor manufacturing art, as suggested by Rodder, and applying a known method step for its conventional purpose would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 18, Jha (see, e.g., Fig. 1C and Col. 6, L. 12-46) shows that a first lateral depth of the pair of V-shaped concaves formed through the first fin-recessing process is greater than a second lateral depth of the pair of rounding concaves formed through the second fin-recessing process.
Regarding Claims 19 and 21, Rodder (see, e.g., Figs. 7-8; and Par. [0065], [0087]-[0091]) teaches that the forming S/D regions in neighboring fin structures can be done by masking a second fin 405B and initially etching an exposed first fin 405A prior to etching the second fin (see, e.g., Figs. 8A-D), or in the alternative, by masking a first fin 305A and initially etching an exposed second fin 305B prior to etching the first fin (see, e.g., Figs. 7A-D). Therefore, Jha in view of Rodder teaches that:
- the first fin-recessing process is performed prior to the second fin-recessing process (as required by claim 19), or
- the first fin-recessing process is performed after the second fin-recessing process (as required by claim 21)

Response to Arguments
Applicant’s arguments with respect to claims filed on 04/19/2022 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814